While the complaint does not authorize the relief asked against Northrip, yet he was invested with a power in trust to determine to whom the assignors should convey. He seems to have some beneficial interest in the execution of the power. Moreover, he has a right to insist that the conveyance shall not be made until he shall have been paid. Hence, he is a proper party defendant, and the complaint should not be dismissed as to him. The order is modified accordingly, and as modified affirmed, without costs here or below. Jenks, P. J., Thomas, Stapleton, Mills and Putnam, JJ., concurred.